In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-849V
                                     Filed: December 3, 2014

****************************
MARY H. DAHL,              *
                           *
              Petitioner,  *                                Ruling on Entitlement; Concession
v.                         *                                Cause-in-fact; Influenza; SIRVA
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
                           *
****************************

                                    RULING ON ENTITLEMENT 1

Vowell, Chief Special Master:

       On September 15, 2014, Mary Dahl filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq, 2 [the
“Vaccine Act” or “Program”]. Petitioner alleged that she suffered a shoulder injury
related to administration of a vaccine (“SIRVA”) as a result of an influenza vaccination
she received on November 23, 2012. (Petition at 1.) The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On December 3, 2014, respondent filed her Rule 4(c) report [“Res. Report”], in
which she concedes that petitioner is entitled to compensation in this case. (Res.
Report at 4.) Specifically, respondent indicates that “petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration.” (Id.) Respondent
also agrees that petitioner’s injury lasted for more than 6 months and that “based on the
record as it now stands, petitioner has satisfied all legal prerequisites for compensation
under the act.” (Id.)


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                               s/Denise K. Vowell
                               Denise K. Vowell
                               Chief Special Master